Citation Nr: 0330410	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 50 percent rating for anxiety 
neurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1943 to May 1945.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
which denied an increase in a 50 percent rating for the 
veteran's service-connected anxiety neurosis.  The veteran 
provided testimony at personal hearing at the RO in November 
2002.  

The Board notes that the veteran also appealed the RO's 
denial of a total disability rating based on individual 
unemployability (TDIU rating).  However, in view the present 
Board decision granting a total schedular rating for anxiety 
neurosis, the question of a TDIU rating is moot and will not 
be addressed.  


FINDINGS OF FACT

The veteran's service-connected anxiety neurosis results in 
total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for anxiety neurosis 
have been met.  38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1943 
to May 1945.  His service medical records indicate that he 
was treated for psychiatric problems and that he was 
diagnosed with anxiety psychoneurosis.  

In May 1945, service connection was granted for anxiety 
psychoneurosis.  Various percentage ratings for the condition 
have been assigned since service, and the current 50 percent 
rating has been in effect for many years.  

VA medical records over the years show treatment for 
disorders including the veteran's psychiatric disorder.  

In May 1992, the veteran underwent a VA psychiatric 
examination.  The diagnosis was generalized anxiety disorder.  
The examiner commented that in his opinion, the veteran did 
have some symptoms of post-traumatic stress disorder (PTSD), 
but that he believed that he did not have enough emotional 
numbing to warrant a PTSD diagnosis.  The examiner stated 
that, accordingly, he believed that generalized anxiety 
disorder was the appropriate diagnosis.  

VA treatment records dated from August 2000 to August 2001 
show treatment for several disorders including psychiatric 
problems.  A July 2001 treatment entry noted that the veteran 
reported that his wife was in poor health with osteoporosis, 
arthritis, and dementia.  It was noted that he had two sons.  
The veteran indicated that he would sleep five to six hours 
at night which he described as usually enough sleep for him.  
He stated that the Trazodone he was taking helped him sleep.  
The veteran noted that he would have a nightmare every two to 
three weeks and that such was the usual pattern.  He stated 
that he had avoided recent shows about Pearl Harbor because 
he knew that they would be a trigger for him.  It was 
reported that the veteran had no flashbacks and that he would 
have intrusive thoughts at times.  The veteran indicated that 
his mood was good most of the time.  The examiner reported 
that the veteran had good eye contact, that his mood was 
euthymic, and that he affect was appropriate.  The examiner 
noted that the veteran was alert and oriented times three.  
The veteran had no audio or visual hallucinations and his 
thoughts were goal directed.  The examiner indicated that 
there were no paranoid or grandiose delusions and that the 
veteran denied suicidal or homicidal ideation.  The 
impression was PTSD.  A Global Assessment of Function (GAF) 
score of 41 was assigned.  An August 2001 entry noted that 
the veteran had chronic anxiety, sleep disturbances, 
intrusive thoughts, and social avoidance due to combat 
exposure in World War II.  

In August 2001, the veteran submitted his current claim for 
an increased rating for his service-connected anxiety 
neurosis.  He also filed a TDIU claim in September 2001.  He 
related that he had completed his first two years of high 
school, that he last worked in 1975, and that he had prior 
work experience with the postal service.  

The veteran underwent a VA psychiatric examination in 
September 2001.  It was noted that he was 86 years old.  He 
reported that he was being followed in the mental hygiene 
clinic and that he was taking Trazodone.  He stated that 
things had been rough for him lately and that he was in worse 
shape since the last time he was seen.  The veteran indicated 
that his nerves were shot and that he could hardly cope with 
anything.  He noted that he would shake, that he could not 
carry a cup of coffee, and that he was nervous.  The veteran 
reported that he worried a great deal, but that sometimes he 
could relax if he was in church.  He stated that he would 
have nightmares which occurred a couple of times a week, and 
that in a lot of them he would feel someone was after him and 
that he was back in the service.  The veteran indicated that 
he had intrusive thoughts about his military experiences, 
particularly thoughts that were triggered by airplane 
crashes.  He noted that he would become startled easily by 
loud noises and that he sometimes would jump when he heard 
them.  The veteran reported that he was generally not too 
uncomfortable in crowds, but that he did not go to 
restaurants very often and that he would go to a large store 
when it was not busy.  He indicated that he avoided watching 
war movies because he did not like the content.  The veteran 
reported that he had been married to his wife for sixty-six 
years and that they got along well.  He indicated that he 
spent a good deal of time taking care of his wife.  His last 
job was with the postal service where he worked for 32 years.  
(Records show he retired from that job in 1974.)  

The examiner reported that the veteran was casually groomed 
and that he walked somewhat unsteadily with the aid of a 
cane.  It was noted that he was markedly tremulous.  The 
examiner indicated that the veteran's speech was within 
normal limits with regard to rate and rhythm and that his eye 
contact was somewhat limited.  The examiner noted that his 
predominant mood was one of anxiety and that his affect was 
appropriate to content.  The examiner stated that the 
veteran's thought processes and associations were logical and 
tight, that no loosening of associations was noted, and that 
no confusion was noted.  It was reported that no gross 
impairment in memory was observed and that the veteran was 
oriented in all three spheres.  The examiner indicated that 
hallucinations were not complained of, that no delusional 
material was noted during the examination, and that the 
veteran denied suicidal or homicidal ideation.  The diagnosis 
was chronic PTSD.  The examiner assigned a GAF score of 50.  
The examiner commented that the veteran's claims file was not 
available for review, so that he did not know anything about 
the nature of his previous symptoms or diagnoses.  The 
examiner stated that the symptoms the veteran related in the 
examination could certainly be consistent with anxiety.  The 
examiner remarked that, in fact, PTSD was one of the anxiety 
disorders.  The examiner indicated that he believed that 
there was a clear relationship between the previous diagnosis 
which appeared to be that of an anxiety disorder and the PTSD 
that was diagnosed in the present examination.  

In his December 2001 notice of disagreement, the veteran 
reported that his physical and mental conditions had 
worsened.  He indicated that his wife now had advanced 
Alzheimer's and that she needed help with cleaning and 
bathing.  The veteran stated that he had the job of giving 
medication to his wife.  He also reported that his walking 
with a cane was very slow and painful and that he would have 
to stop.  

VA treatment records dated from September 2001 to September 
2002 show that the veteran was treated for psychiatric 
problems.  Multiple entries related an impression of PTSD and 
a GAF score of 41.  A May 2002 entry noted that the veteran 
had good eye contact, that his mood was subdued, and that his 
affect was appropriate.  The veteran was noted to be alert 
and oriented times three and to have had no audio or visual 
hallucinations.  The examiner reported that the veteran's 
thoughts were goal directed and that he had no paranoid or 
suicidal ideation.  He denied suicidal or homicidal ideation.  
The impression was PTSD and a GAF score of 41 was assigned.  

At the October 2002 RO hearing, the veteran testified that he 
would usually wake up three or four times a night to use the 
lavatory and then go back to sleep.  He stated that he was 
sometimes kind of restless and that he would have nightmares 
which involved flashbacks of when he was in service.  The 
veteran indicated that it did not take very much to upset 
him.  He noted that he was concerned about his wife's health 
because of her memory.  The veteran stated that he would have 
trouble concentrating and that he did not drive anymore.  He 
reported that he did not talk to a lot of people except for 
his sons.   The veteran indicated that he would sometimes cry 
easily.  He noted that when he was working for the postal 
service, he would have trouble coping because of his anxiety.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 50 rating percent 
for an anxiety disorder.  VA examination has been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is warranted for an anxiety disorder (or 
other mental disorder) where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9400.  

The evidence shows that the veteran has not been employed for 
many years, since retiring from his post office job.  He 
remains married to his wife of many years.  Medical records 
in recent years describe increasing anxiety symptoms.  Some 
of the records show a diagnosis of PTSD, while others note a 
diagnosis of generalized anxiety disorder.  This different 
classification is of no importance, since PTSD is merely a 
type of anxiety disorder, and the same rating criteria apply 
to both PTSD and generalized anxiety disorder.  At the 2001 
VA psychiatric examination, the examiner assigned a GAF score 
of 50, which under DSM-IV indicates serious social and 
occupational impairment (such as no friends and unable to 
hold a job).  More recent VA treatment records have noted a 
lower GAF score of 41 which is also indicative of serious 
social and occupational impairment.  In short, clinicians 
believe the veteran cannot hold a job due to psychiatric 
symptoms.  The symptoms described in the examination and 
treatment records offer some support for such an assessment.

No doubt the veteran's advanced age and non-service-connected 
physical ailments significantly impair his ability to work.  
Yet there is a reasonable doubt that the service-connected 
anxiety disorder, standing alone, now results in total 
occupational and social impairment (i.e., the 100 percent 
rating criteria).  Such doubt is resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  The Board concludes that the 
anxiety disorder is now 100 percent disabling, and an 
increased rating to this level is granted.


ORDER

An increased 100 percent rating for anxiety neurosis is 
granted.  




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



